
	

113 SRES 418 IS: To honor Gallaudet University, a premier institution of higher education for deaf and hard of hearing people in the United States, on the occasion of its 150th anniversary and to recognize the impact of the University on higher education.
U.S. Senate
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 418
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2014
			Mr. Brown (for himself and Mr. Enzi) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		To honor Gallaudet University, a premier institution of higher education for deaf
			 and hard of hearing people in the United States, on the occasion of its
			 150th anniversary and to recognize the impact of the University on higher education.
	
	
		Whereas in 1856, philanthropist and former postmaster general Amos Kendall donated land on his
			 estate in northeast Washington, DC, for a place to educate the city’s
			 deaf youth, and, 8 years later, President Abraham Lincoln signed a bill
			 authorizing the institution to grant college degrees;Whereas theology graduate Thomas Hopkins Gallaudet was inspired to dedicate his life to educating
			 deaf people after tutoring Alice Cogswell, a 9-year-old deaf neighbor, and
			 traveled to France, where he learned a manual communication method of
			 instruction developed by renowned French educators Abbe Sicard, Laurent
			 Clerc, and Jean Massieu;Whereas upon returning to the United States, Gallaudet established the American School for the
			 Deaf, the first permanent school for deaf children in the United States,
			 in Hartford, Connecticut;Whereas in 1857, Thomas Gallaudet's youngest son, Edward Miner Gallaudet, took up his father's
			 cause when
			 he and his deaf mother, Sophia Fowler Gallaudet, were invited by Kendall
			 to run the newly established Columbia Institution for the Instruction of
			 the Deaf and Dumb and the Blind in Washington, DC;Whereas with Kendall's resources and Edward Gallaudet's leadership and vision, the fledgling school
			 grew
			 and flourished, expanding to provide instruction for aspiring teachers of
			 the deaf and becoming the world's first, and currently only,
			 institution of higher education devoted to deaf and hard of hearing
			 students and to hearing students who wish to pursue careers as
			 professionals
			 serving the deaf community;Whereas following the 1969 signing of the Model Secondary School for the Deaf Act
			 (MSSD) by President Lyndon Johnson, Secretary of the United States
			 Department of Health,
			 Education, and Welfare Wilbur Cohen and Gallaudet President Leonard Elstad
			 signed an
			 agreement authorizing the establishment and operation of the MSSD on the
			 Gallaudet campus;Whereas in 1970, President Richard Nixon signed a bill to authorize the establishment of Kendall
			 Demonstration Elementary School (along with MSSD, a component of
			 Gallaudet's Laurent Clerc National Deaf Education Center), devoted to the
			 creation and dissemination of educational opportunities for deaf students
			 nationwide;Whereas by an Act of Congress, Gallaudet was granted university status in October 1986, and in
			 March 1988, the Deaf President Now (DPN) movement led to the appointment
			 of
			 the University's first deaf president, Dr. I. King Jordan, and the first
			 deaf chair of the Board of Trustees, Philip Bravin;Whereas  the DPN movement has become synonymous with self-determination and empowerment for deaf
			 and hard of hearing people everywhere;Whereas the new millennium at Gallaudet has brought events such as the Deaf Way II festival, the
			 opening of the technology-rich I. King Jordan Student Academic Center, and
			 the dedication of the James Lee Sorenson Language and Communication
			 Center, a unique facility that provides an inclusive learning environment
			 compatible with the visu-centric deaf way of being;Whereas Gallaudet's undergraduate students can choose from more than 40 majors leading to bachelor
			 of arts or bachelor of science degrees, and students can enroll in
			 graduate and certificate programs, leading to master of arts, master of
			 science, doctoral, and specialist degrees in a variety of fields involving
			 professional service to deaf and hard of hearing people;Whereas through the Gallaudet University career center, students receive internships that provide a
			 wealth of
			 experiential learning opportunities, including placements in local and
			 Federal Government offices;Whereas today Gallaudet is viewed by deaf and hearing people alike as a primary resource for all
			 things related to deaf and hard of hearing people, including educational
			 and career opportunities, open communication and visual learning, deaf
			 history and culture, American Sign Language, and technology that impacts
			 the deaf community;Whereas Gallaudet student-athletes have consistently gained national and international recognition
			 over the years for their accomplishments in a variety of sports, while
			 also being recognized for their success in the classroom by being named
			 All-Academic honorees within their collegiate conferences by
			 posting cumulative grade point averages of 3.20 or higher during the year;Whereas Gallaudet’s anniversary goals are to—(1)honor its years of academic excellence;(2)use this milestone to launch new initiatives, discussions, and partnerships that will lead the
			 University
			 forward;(3)emphasize that Gallaudet is first and foremost a university in which academic discourse plays a
			 central role;(4)recognize the University’s unique place in deaf history;(5)acknowledge and celebrate both the continuity and the change the campus has seen, including
			 Gallaudet University’s progression towards a greater diversity of people
			 and
			 ideas;(6)demonstrate Gallaudet’s impact on the world and underscore the University’s leadership role on the
			 local, national, and international level; and(7)highlight the continuous support of Gallaudet’s alumni and collaborations with the Gallaudet
			 University Alumni Association; andWhereas Gallaudet’s 150th year theme is Gallaudet University: Celebrating 150 Years of Visionary Leadership, and this theme will guide decisions on all activities planned in recognition of Gallaudet
			 University’s sesquicentennial: Now, therefore, be it
		
	
		That the Senate honors Gallaudet University on the occasion of its 150th anniversary and recognizes its contributions to higher education in the United States and around
			 the world.
		
